In a proceeding in the Surrogate’s Court brought for the purpose of having fixed and determined the compensation of an attorney for services rendered to a person interested in the estate as the assignee of a legatee, order of the Surrogate’s Court of Nassau county directing that the executor pay out of the share or interest of that legatee, August Porrier, Jr., to respondent Flint, attorney for the assignee, for his claim and lien for services in the proceedings herein, the sum of $250 thereby allowed to him as counsel fees for those services, affirmed, with fifty dollars costs and disbursements, payable out of the share or interest of the appellant August Porrier, Jr., in the estate. No opinion. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.